Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed January 18, 2021 has been entered and made of record. Claims 7, 17-18 have been amended. Claims 1-20 are pending in this application.
In view of Applicant’s amendment, the rejection of claims 17-20 under 35 U.S.C 101, has been withdrawn.

Response to Arguments
Applicant's arguments filed January 18, 2021 have been fully considered but they are not persuasive. 

-- Applicant asserted (Page 12, 3rd paragraph), that the contextual information in Sengupta originates from a reference document which is different than the source document, thus Sengupta does not disclose identifying a textual element in computer-readable text in a document based upon contextual relationships between portions of text found in the document. 
However, the Examiner respectfully disagrees, because Sengupta clearly discloses that client device 210 identifies several named entities in the source document, such as "Argentina," "Brazil”, [i.e., identifying at least one textual element, (e.g., 

-- Applicant further asserted, (Pages 12-13), that the aforementioned portions of Sengupta disclose identifying a named entity based on a term; however, the named entity is unrelated to spatial factors between terms. 
However, the Examiner respectfully disagrees, because Sengupta clearly discloses analyzing terms in the source document to identify a named entity, (textual element) based on a combination characters, (e.g., in particular order) that form the words, [i.e., the one or more particular orders correspond to the spatial factors between characters, and the one or more characters correspond to the portions of text in the document], (Par. 0032). Further, In response to applicant's arguments that the identified named entity is unrelated to spatial factors between terms, it should be noted that the claim language does not specify or define that the spatial factors being between terms. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus the Sengupta's one or more particular order of characters, could be read on the spatial factors, and the plurality of characters could be read on the portions of the text in the document


However, the Examiner respectfully disagrees because as shown in Fig. 3c, the content repository 360 of FIG. 3 is within the input content 310 of the input content, where the content repository 360 utilizes the generated input query, and the search can include identifying pieces of content that are relevant to the generated input query, [i.e., the content repository is clearly from the input content "document itself", and is not separate and distinct form the input query]. Further, in response to Applicant's arguments that it is unclear as to how the scores disclosed in Srinnvasan are based upon defined criteria for a type of document, it should be noted that Srinnvasan clearly discloses the ranking identified pieces of content based on their determined relevance, such that a relevance score can be given to each piece of content that is identified in response to processing the generated input query, where the relevance score can be determined based on a likelihood that the content of a particular piece of content is relevant to the generated input query, such that the relevance score can be determined by calculating how similar one or more words are spelled, as compared to the original input content, [i.e., the score 

-- Applicant further asserted, (Page 14) that Srinnvasan discloses identifying candidate content from a content repository and providing the candidate content to a user; however, as explained above, the candidate content is different and separate from the input query. Thus, any content output in Srinnvasan is from the content repository, and not the input query. 
However, the Examiner respectfully disagrees, because the content repository 360 of FIG. 3 is clearly within the input content 310 of the input content, where the content repository 360 utilizes the generated input query, and the search can include identifying pieces of content that are relevant to the generated input query, [i.e., the content repository is clearly from the input content "document itself", and is not separate and distinct form the input query], (see at least: Fig. 3C, and Par. 0057). Srinnvasan further discloses the output candidate content to a user, [i.e., responsive to identifying the at least one textual element in the computer-readable text, outputting the at least one textual element], (see at least: Par. 0023, 0058)

For the reasons stated above, the rejection of claims 1, 12, and 17 was proper and it's maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al et al, (US-PGPUB 2016/0042061) in view of Srinnvasan et al (US-PGPUB 2018/0060287); and further in view of Xiang et al, (US-PGPUB 2018/0342061); and further in view of Saito et al, (US-Patent 6,353,840).

In regards to claim 1, Sengupta et al discloses a processor, (330 in Fig. 3); and the memory, (330 in Fig. 3) storing a textual extraction application, (see at least: Par. 0019, 0043, and 0074, storing, processing, and/or providing text and/or information associated with text, [i.e., textual extraction]), wherein the textual extraction application, when executed by the processor, causes the processor to perform acts comprising: 
receiving a document comprising computer-readable text and a layout, (block 410 in Fig 4, and Par. 0031, receiving a source document. Further, Fig. 51, shows the source document comprising text and layout. See also Fig. 7b, which shows document including text and layout, where the document is 2D document); 
responsive to receiving the document, identifying at least one textual element in the computer-readable text, (see at least: block 420 in Fig. 4, and Par. 0031, identifying a named entity, [i.e., textual element], included in the source document), based upon: spatial factors between portions of the computer-readable text in the document, (see at least: Par. 0032, Client device 210 may analyze terms in the source document to identify named entities, [i.e., one or more textual element], based on a combination of characters (e.g., in a particular order) that form a word. Note the one or more particular order correspond to the spatial factors between characters, where the characters correspond to the portions of the text in the document); and 
contextual relationships between the portions of the computer-readable text, (see at least: Fig. 5c, and Par. 0051, the client device 210 may determine a label based on the context and/or reference information associated with the label (e.g., "government type" may be determined based on the context of "politics" and the reference information of "Federal republic”, [i.e., context relationship between the portions of the text, “government type and politics”]).
Sengupta does not expressly disclose wherein the layout defines positions of the computer-readable text within a two-dimensional area represented by the document; wherein the textual extraction application provides the computer-readable text and the positions of the computer-readable text within the document as input to at least one 
Srinnvasan discloses a textual extraction application, (204 in Fig. 2), wherein the textual extraction application provides the computer-readable text as input to at least one computer-implemented model, wherein the at least one computer-implemented model outputs, based upon the input, a plurality of textual elements from the computer-readable text and scores assigned to the plurality of textual elements, the at least one textual element is included in the plurality of textual elements, wherein the at least one textual element is identified based on a score in the scores, (see at least: Fig. 3c, and Par. 0057, input text content 310 and a content repository 360a. Further, Par. 0061-0062, discloses using machine learning processes for determining keyword importance, and then keywords can then be ranked by a query constructor (e.g. query constructor 130 of FIG. 1) such that a degree of importance (e.g., a keyword score) is associated with each keyword, [i.e., providing the text and the positions of the text in the document to learning machine, and output the keyword importance (e.g., a keyword score) associated with each keyword]). Further, Par. 0062, discloses that the ranking of the keywords can be wherein the score is indicative of a likelihood that the at least one textual element represents relevant content in the document based upon defined criteria for a defined type of the document, (see at least: Par. 0057, the relevance score can be determined based on a likelihood that the content of a particular piece of content is relevant to the generated input query, such that the relevance score can be determined by calculating how similar one or more words are spelled, as compared to the original input content, [i.e., the score is indicative of a likelihood that the at least one textual element represents relevant content in the document], such that only pieces of content meeting or exceeding a threshold relevance score can be determined as relevant to the input query, [i.e., based upon defined criteria for a defined type of the document]); and 
responsive to identifying the at least one textual element in the computer-readable text, outputting the at least one textual element., (see at least: Par. 0023, the candidate content 135 that is identified and provided for output (e.g., to a user). Further, Par. 0058, discloses that at block 550, the candidate content can be output to a user).
Sengupta and Srinnvasan are combinable because they are both concerned with text recognition. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Sengupta, to include the machine learning processes, as though by Srinnvasan, in order to determine relevance score based on a likelihood that the content 
The combine teaching Sengupta and Srinnvasan as whole does not expressly disclose wherein the layout defines positions of the computer-readable text within a two-dimensional area represented by the document; and the providing positions of the computer-readable text within the document as input to at least one computer-implemented model.
However, Xiang discloses wherein the textual extraction application provides the positions of the computer-readable text within the document as input to at least one computer-implemented model, (see at least: Par. 0041-0042, and step 301 in Fig. 4, a convolutional neural network receives an image and at least one character region template, where the image includes structured text, [i.e., computer-readable text], and at least one character region template, which includes a location of at least one character region obtained in at least one sample image, [i.e., input to at least one computer-implemented model, text and position of the text within the document, where the character region template location in sample image corresponds to the positions of the text within the document]).
Sengupta and Srinnvasan and Xiang are combinable because they are all concerned with the text recognition. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Sengupta and Srinnvasan, to input the text and positions of the text with the document to the convolutional neural network, as thought by Xiang, in order to obtain, by the convolutional neural network, actual 
The combine teaching Sengupta and Srinnvasan and Xiang as whole does not expressly disclose wherein the layout defines positions of the computer-readable text within a two-dimensional area represented by the document.
Saito et al, discloses wherein the layout defines positions of the computer-readable text within a two-dimensional area represented by the document”, (see col. 7, lines 51-55, For each text area, the coordinates of the text area, [i.e., the positions of the text with the 2D area], font information such as a font size and a font type of the characters in the text area, and the layout information such as indentation and columnar arrangement are also collected in the step 602)
Sengupta and Srinnvasan and Xiang and Saito et al are combinable because they are all concerned with processing documents. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Sengupta and Srinnvasan and Xiang, to use the coordinates of the text area, to identify the positions of the text with the 2D area of the layout document, (Saito, col. 7, lines 51-55)

The prior art of record, Sampson, (US Patent 8,832,108) discloses also the 
spatial factors between portions of the computer-readable text in the document, (see at least: (col. 12, lines 8-12, spatial relations of words including a Levenshtein distance between the word "Peter" 1006 in the document 1002 and each of the words 1106, 1108, 1110, and 1114 in the document 1102)

In regards to claim 2, the combine teaching Sengupta, Srinnvasan, Xiang, and Saito et al, as whole discloses the limitations of the claim 1.
Furthermore, Srinnvasan discloses wherein outputting the at least one textual element comprises presenting the at least one textual element on a display, (Srinnvasan, see at least: Par. 0038, providing the pieces of candidate content 218 for display on a user interface for selective supplementation of the input content 202).

In regards to claim 3, the combine teaching Sengupta, Srinnvasan, Xiang, and Saito et al, as whole discloses the limitations of the claim 1.
Furthermore, Srinnvasan discloses wherein outputting the at least one textual element comprises storing the at least one textual element in a data structure, (Srinnvasan, see Fig. 8, the memory 812 implicitly can store the at least one textual element in a data structure).

In regards to claim 4, the combine teaching Sengupta, Srinnvasan, Xiang, and Saito et al, as whole discloses the limitations of the claim 1.
The combine teaching Sengupta, Srinnvasan, Xiang, and Saito et al, as whole does not expressly disclose wherein the defined type of the document is one of: an educational transcript; an invoice; a medical record; a personnel record; or a taxation form.
However, the use of one of: an educational transcript; an invoice; a medical record; a personnel record; or a taxation form, is exceedingly well-known and practiced in the art.


In regards to claim 6, the combine teaching Sengupta, Srinnvasan, Xiang, and Saito et al, as whole discloses the limitations of the claim 1.
Furthermore, Srinnvasan disclose prior to identifying the at least one textual element in the computer-readable text, receiving the defined criteria as input from a user of the computing device, (Srinnvasan, see at least: 0029, one or more keywords can be selected by the query constructor 204 based on a relevance threshold, defined by a user or the system)

Regarding claim 12, claim 12 recites substantially similar limitations as set forth in claim 1. As such, claim 12 is rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation: “a method executed by a processor of a computing device while the processor executes a textual extraction application”. However, Srinnvasan discloses the “method executed by a processor of a computing device while the processor executes a textual extraction application”, (Srinnvasan, see at least: Abstract).

In regards to claim 16, the combine teaching Sengupta, Srinnvasan, Xiang, and Saito et al, as whole discloses the limitations of the claim 12.


Regarding claim 17, claim 17 recites substantially similar limitations as set forth in claim 1. As such, claim 17 is rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation: “computer-readable storage medium comprising a textual extraction application that, when executed by a processor of a computing device, causes the processor to perform acts”. However, Srinnvasan discloses the “computer-readable storage medium comprising a textual extraction application that, when executed by a processor of a computing device, causes the processor to perform acts”, (Srinnvasan, Par. 0272)

In regards to claim 18, the combine teaching Sengupta, Srinnvasan, Xiang, and Saito et al, as whole discloses the limitations of the claim 17.
Furthermore, Srinnvasan discloses wherein the at least one textual element comprises a first textual element that is indicative of an identifier for the defined criteria, (Par. 0062, the ranking of the keywords indicative of an identifier for the defined criteria based on their degree of importance relative to the input content); and a second textual element that meets the defined criteria, (Par. 0063, the ranked keywords can be ordered based on their relative scores. The identified keywords having a rank value above a 

In regards to claim 19, the combine teaching Sengupta, Srinnvasan, Xiang, and Saito et al, as whole discloses the limitations of the claim 17.
Furthermore, Srinnvasan discloses wherein the at least one textual element comprises a first textual element and a second textual element, wherein the first textual element is a word, (Par. 0056, keywords from the received input content can be identified and ranked based on their importance, [i.e., first and second textual elements], wherein the first textual element is a keyword).
The combine teaching Sengupta, Srinnvasan, Xiang, and Saito et al, as whole does not expressly disclose wherein the second textual element is a number.
However, it should be noted that having the second textual element as number, is exceedingly well-known and practiced in the art, (e.g., text document comprising plurality of keywords and numbers)
Therefore, it would have been obvious to a person of ordinary skill in the art, to use text document, comprising plurality of keywords and numeral numbers.

In regards to claim 20, the combine teaching Sengupta, Srinnvasan, Xiang, and Saito et al, as whole discloses the limitations of the claim 17.
Furthermore, Srinnvasan discloses wherein outputting the at least one textual element comprises storing the at least one textual element as an entry in a database, .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al et al, Srinnvasan, Xiang et al, Saito et al, as applied to claim 1 above; and further in view of Ohguro, (US-PGPUB 2014/0268246)
The combine teaching Sengupta, Srinnvasan, Xiang, and Saito et al, as whole discloses the limitations of the claim 1.
The combine teaching Sengupta, Srinnvasan, Xiang, and Saito et al, as whole does not expressly disclose prior to receiving the document, generating a document image of a physical copy of the document by scanning the physical copy of the document via a scanner that is in communication with the computing device, wherein the document image fails to include the computer-readable text; and generating the document by applying an optical character recognition (OCR) process to the document image of the document.
However, Ohguro discloses that prior to receiving the document by the title character string generating section 4, (see Fig. 1), the document scanning unit 13, which optically scans each document page conveyed from the document feeding unit 11 to thereby generate image data of a document image of each page (character image data), which can be implicitly applied when the document image fails to include the computer-readable text [i.e., generating a document image of a physical copy of the document by scanning the physical copy of the document via a scanner that is in communication with the computing device, wherein the document image fails to include the computer-
Sengupta and Srinnvasan and Xiang and Saito et al and Ohguro are combinable because they are all concerned with processing documents. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Sengupta, Srinnvasan, Xiang, and Saito et al, to use document scanning unit 13, and OCR section 3, as though by Ohguro, in order to generate image data of a document image of each page (character image data), (Ohguro, Par. 0027).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al et al, Srinnvasan, Xiang et al, Saito et al, as applied to claim 1 above; and further in view of Hull et al, (US-PGPUB 2006/0262352)

In regards to claim 7, the combine teaching Sengupta, Srinnvasan, Xiang, and Saito et al, as whole discloses the limitations of the claim 1.
Furthermore, Sengupta discloses wherein the computer-readable text comprises a first textual element and a second textual element, (see at least: Par. 0032, Client device 210 may analyze terms in the source document to identify named entities, [i.e., first textual element and a second textual element], based on a combination of characters (e.g., in a particular order) that form a word)
a location of the first textual element and a location of the second textual element within the document; an angle between the location of first textual element, the location of the second textual element, and an axis of the document; an ordering of the first textual element and the second textual element within the document; or a number of textual elements that occur between the first textual element and the second textual element”
Hull et al discloses an angle between the location of first textual element, the location of the second textual element, and an axis of the document, (see at least: Fig. 18, Par. 0227-0230, using hash tables may to identify document patches that have the same features as the query image, and then compute an angle, (theta), between feature point first patch location, second patch location, and the axis of the document, (the horizontal axis that forms angle theta with the first patch), as shown in Fig. 18, where each feature point of document patch implicitly correspond to the location of the word in the document. Note that each document patch implicitly encompass a word)
Sengupta, Srinnvasan, Xiang, Saito et al, and Hull et al are combinable because they all concerned with documents processing. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Sengupta, Srinnvasan, Xiang, Saito et al, to identify document patches that have the same features as the query image, as though by Hull et al, in order to compute angles from each feature point location to other feature points location, (Hull, Par. 0230)
The following prior art of record, discloses some limitations of claim 7, as follow:
US-PGPUB 2017/0161390, discloses a distance between a location of the first 
textual element and a location of the second textual element within the document, (Par. 0071, Starting with a first word, a spatial distance to a second word and a third word can be calculated. Note that each of the first, second, and the third words has specific location within the document, as shown in Figs. 1, 2)
US Patent 5,491,760, discloses the aspect of ordering of the first textual element 
and the second textual element within the document, (col. 7, lines 55-61, inputted information such as, a "reading order" sequence for word images can also be generated).
US-PGPUB 2014/0122479, discloses an order and spatial relationships of 
structural elements of a document or electronic file, [i.e., ordering of the first textual element and the second textual element within the document, (Par. 0029).

In regards to claim 8, the combine teaching Sengupta, Srinnvasan, Xiang, Saito et al, and Hull et al, as whole discloses the limitations of the claim 7.
However, the combine teaching Sengupta, Srinnvasan, Xiang, and Saito et al, as whole does not expressly disclose wherein the distance is from 0.01 to 20 mm, wherein the angle is from 0 to 180 degree.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the distance from 0.01 to 20 mm, or the angle from 0 to 180 degree. Applicant has not disclosed that having the distance is from 0.01 to 20 mm, wherein the angle is from 0 to 180 degree, provides an advantage, be used for a particular purpose, or solves a stated problem. One of ordinary skill in the .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al et al, Srinnvasan, Xiang et al, Saito et al, as applied to claim 1 above; and further in view of Cros, (US Patent 8,782,510)
The combine teaching Sengupta, Srinnvasan, Xiang, and Saito et al, as whole discloses the limitations of the claim 1.
The combine teaching Sengupta, Srinnvasan, Xiang, and Saito et al, as whole expressly disclose wherein the document further comprises a table, wherein the layout further defines the positions of the computer-readable text within the table
Cros discloses the table, wherein the layout further defines the positions of the computer-readable text within the table, (col. 2, lines 34-51, the position of the text is calculated based on table parameters. The table parameters may be size of invisible cells in a display window, size of cells, size of the text in the cells, size of display window, and the like. Further, Fig. 1, discloses the layout defining the position of the text in the table based on the table parameters)
Sengupta, Srinnvasan, Xiang, Saito et al, and Cros are combinable because they all concerned with documents processing. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Sengupta, Srinnvasan, .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al et al, Srinnvasan, Xiang et al, Saito et al, as applied to claim 12 above; and further in view of Krishnapura et al, (US-PGPUB 2019/0303663)
The combine teaching Sengupta, Srinnvasan, Xiang, and Saito et al, as whole discloses the limitations of the claim 12.
The combine teaching Sengupta, Srinnvasan, Xiang, and Saito et al, as whole does not expressly disclose wherein the document is an updated version of a second document, wherein the second document comprises second computer-readable text and a second layout, the second layout defining second positions of the second computer-readable text within a second two-dimensional area represented by the second document, wherein the second layout varies from the layout of the document, wherein at least a portion of the second computer-readable text varies from the computer-readable text of the document.
Krishnapura discloses wherein the document is an updated version of a second document, wherein the second document comprises second computer-readable text and a second layout, the second layout defining second positions of the second computer-readable text within a second two-dimensional area represented by the second document, wherein the second layout varies from the layout of the document, wherein at least a portion of the second computer-readable text varies from the computer-readable text of the document, (see at least: Par. 0020-0021, the image document generation 
Sengupta, Srinnvasan, Xiang, and Saito, and Krishnapura are combinable because they all concerned with documents processing. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Sengupta, Srinnvasan, Xiang, Saito et al, to use the image document generation module 202, as though by Krishnapura, to convert the received document into an image document of the pre-defined dimension and the pre-defined resolution, (Krishnapura, Par. 0020-00021)

Allowable Subject Matter
Claims 9, 11, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


With respect to claim 9, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
prior to identifying the at least one textual element in the computer-readable text, generating the at least one computer-implemented model based upon a plurality of documents, wherein each document in the plurality of documents is of the defined type, wherein at least some computer-readable text varies between each document in the plurality of documents, wherein at least some positions of the computer-readable text vary between each document in the plurality of documents

The relevant prior art, Srinnvasan, (US-PGPUB 2018/0060287), discloses inputting text content 310 to machine learning processes, which determines degree of importance (e.g., a keyword score) associated with each keyword, (Par. 0061-0062); but fails to teach or suggest, either alone or in combination with the other cited references, prior to identifying the at least one textual element in the computer-readable text, generating the at least one computer-implemented model based upon a plurality of documents, wherein each document in the plurality of documents is of the defined type, wherein at least some computer-readable text varies between each document in the plurality of documents, wherein at least some positions of the computer-readable text vary between each document in the plurality of documents

With respect to claim 11, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein identifying the at least one textual element in the computer-readable text is further based upon typographical emphasis of the portions of the computer-readable text, wherein the input to the computer-implemented model further includes indications of the typographical emphasis of the portions of the computer-readable text, wherein the plurality of textual elements and the scores assigned to the plurality of textual elements are further based upon the typographical emphasis of the portions of the computer-readable text”

The relevant prior art of record, Gao et al, (US-PGPUB 2015/0379049), discloses identifying the at least one textual element in the computer-readable text is further based upon typographical emphasis of the portions of the computer-readable text, (Par. 0050-0052, listing a correspondence relationship between a typographical emphasis 421 (e.g., bolding text) and an annotation 422); but fails to teach or suggest, either alone or in combination with the other cited references, wherein the input to the computer-implemented model further includes indications of the typographical emphasis of the portions of the computer-readable text, wherein the plurality of textual elements and the scores assigned to the plurality of textual elements are further based upon the typographical emphasis of the portions of the computer-readable text”



With respect to claim 14, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein the textual extraction application provides the spatial factors as further input to the at least one computer-implemented model, wherein the scores are further based upon the spatial factors calculated by the textual extraction application”

The relevant prior art of record, Saito et al, (US-Patent 6,353,840), discloses calculating the spatial factors between the portions of the computer-readable text based upon the positions of the computer-readable text within the document, (see col. 7, lines 51-55, For each text area, the coordinates of the text area, [implicitly defines position of each text portion within the document], font information such as a font size and a font type of the characters in the text area, and the layout information such as indentation and columnar arrangement are also collected in the step 602); but fails to teach or suggest, 

With respect to claim 15, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein the input to the computer-implemented model further includes indications of the font types of the portions of the computer-readable text, wherein the plurality of textual elements and the scores assigned to the plurality of textual elements are further based upon the font types of the portions of the computer-readable text”.

The relevant prior art of record, Saito (US-Patent 6,353,840), discloses wherein identifying the at least one textual element in the computer-readable text is further based upon font types of the portions of the computer-readable text, (see step 602, Fig. 6, and col. 7, lines 51-55, determining for each text area, font information such as a font size and a font type of the characters in the text area; but fails to teach or suggest, either alone or in combination with the other cited references, wherein the input to the computer-implemented model further includes indications of the font types of the portions of the computer-readable text, wherein the plurality of textual elements and the scores assigned to the plurality of textual elements are further based upon the font types of the portions of the computer-readable text.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        03/29/2021